Sweeney, J. (dissenting).
We are unable to agree with the majority and, therefore, dissent and vote to reverse. The record clearly establishes that claimant had a firm job offer to commence on July 5, 1974. She had provided a definite date for her departure pursuant to union and company rule. The board’s determination to deny her benefits because she terminated her work on June 26 instead of July 3 is unrealistic and arbitrary. We are unable to conclude that claimant’s leaving a week before the new job started warranted a determination that such circumstance constituted leaving her employment without good cause. Respondent contends that the instant case is similar to one in which benefits have been denied where a claimant refused an offer of employment for one week. We disagree. There is a clear distinction between a claimant refusing work for a period of one week with no job prospect and a claimant leaving one position with good cause and merely availing herself of a week’s time before starting another permanent position. The majority’s reliance on Matter of Fallon (Catherwood) (28 AD2d 1016) is misplaced. In Fallon the claimant passed a civil service examination and merely expected to be appointed soon as a revenue agent. Here, the claimant had a firm offer and knew the exact date she was to report to work and availed herself of a week for the transition. The decision should be reversed and the matter remitted to the Unemployment Insurance Appeal Board for further proceedings.